952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Pablo Arnulfo RUIZ-JUAREZ, Petitioner-Appellant,v.Richard C. SMITH, District Director, U.S. Immigration andNaturalization Service, Respondent-Appellee.
No. 91-35270.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1991.*Decided Jan. 7, 1992.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Ruiz-Juarez's attorney requests an award of attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 241(1).   Before his attorney made a request for fees, exclusion proceedings began that resulted in the transfer of Ruiz-Juarez to Guatemala.   Consequently, his attorney wishes to stand in his shoes and collect the fees on his behalf.


3
An attorney fee award is the property of the party and not his attorney.   Evans v. Jeff D., 475 U.S. 728, 730-31 n. 19 (1986).   Evans indicates that a party may waive or assign his right to the fee.   Id. at 731.   Ruiz-Juarez has given no indication that he assigned his rights to his lawyer.   Consequently, we rule that his attorney lacks standing to pursue this claim for attorneys fees.   This appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3